United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Ogden, UT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-283
Issued: May 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2007 appellant filed a timely appeal of a September 14, 2007 decision
of the Office of Workers’ Compensation Programs, denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the September 14,
2007 decision. The Board does not have jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
On April 26, 1984 the Office denied appellant’s claim for an injury on December 22,
1980 on the grounds that there was no rationalized medical evidence establishing that his
claimed sinus condition was causally related to factors of his employment.1 He alleged that his
1

Appellant was a mail processing equipment operator.

condition was caused by a particular type of hot melt glue manufactured by the H.B. Fuller
Company. The Office noted that documents from the Occupational Safety and Health
Administration (OSHA) stated that the glue appellant alleged to have contributed to his condition
contained no hazardous ingredients. On February 26, 2003 appellant submitted a statement
alleging that he developed “another sinus infection” for the past several years which he attributed
to the hot melt glue. He asked that his case be reopened.2 On August 29, 2007 appellant
requested reconsideration of the April 26, 1984 decision.
Appellant submitted information from the H.B. Fuller Company dated February 14, 1984
to June 23, 2003, regarding the chemical composition of its hot melt glue products.
In a May 10, 1983 report, Dr. Michael D. Widlitz diagnosed right maxillary sinusitis
which began in 1980. He stated that the condition “may have been brought on” by appellant’s
long-term exposure to glue used in the workplace. A July 8, 1983 report from Dr. William I.
Owens contains a diagnosis of nasal septum deformity and chronic rhinitis. On January 14, 1980
appellant had undergone surgery but continued to have pain and postnasal drainage.3
By decision dated September 14, 2007, the Office denied appellant’s request for
reconsideration on the grounds that it was not timely filed within one year of the last merit
decision on April 26, 1984 and the evidence failed to show clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 (FECA) does not entitle a
claimant to a review of an Office decision as a matter of right.5 This section vests the Office
with discretionary authority to determine whether it will review an award for or against
compensation.6 The Office, through its regulations, has imposed limitations on the exercise of
its discretionary authority.
Effective June 1, 1987, regulations were promulgated, including a change in the time
period within which a claimant may be entitled to reconsideration. The regulations provided
that, in addition to the requirements of section 10.138(b)(1),7 the Office would not “review ... a
decision denying or terminating a benefit unless the application is filed within one year of the
date of that decision.”8 The Office, in FECA Bulletin No. 87-40 and its procedures, has
2

The Office could not locate appellant’s original case record. Some documents were obtained from appellant and
the employing establishment.
3

There is no indication in the record on appeal as to whether these medical reports were part of the original case
record.
4

5 U.S.C. § 8128(a).

5

Thankamma Mathews, 44 ECAB 765 (1993).

6

Id. at 768.

7

20 C.F.R. § 10.138 (b)(1) (1998).

8

20 C.F.R. § 10.138(b)(2) (1998).

2

specified the type of notice to be provided a claimant where a decision issued before June 1,
1987 is followed by a nonmerit decision issued after that date. FECA Bulletin No. 87-40, in
relevant part, states:
“It has been determined that where an application for review is denied based on
the grounds that the claimant has not met the requirements of section
10.138(b)(1)(i)-(iii) and the decision being disputed was issued prior to June 1,
1987, the claimant should be notified of the one-year time limitation for
requesting further review. It is not necessary to deny the application and wait for
the claimant to submit sufficient evidence for a merit review before implementing
the new one-year time limitation.”9
***
“1. The attachment to this bulletin reflects the text to be used where the decision
in dispute was issued prior to June 1, 1987, and the claimant’s application for
review is being denied based on insufficiency of evidence (i.e., the claimant has
not met the requirements of section 10.138(b)(1)(i)-(iii)). This text advises the
claimant of his or her rights to appeal the denial of application to the [Board] and
of the new one year time limit for obtaining merit review. This is the only
situation which this notice is to be used.
“2. A copy of the notice of the one-year time limitation must be placed in the
case file along with the decision denying application. If a copy of the notice is
not in the case file, the time limitation cannot be applied to a subsequent request
for reconsideration.”10
Office procedures provided that no time limit applied to requests for reconsideration of
decisions issued before June 1, 1987 because there was no regulatory time limit for requesting
reconsideration prior to that date. A request for reconsideration may not be denied as untimely
unless the claimant was advised of the one-year filing requirement in a later decision denying an
application for reconsideration or denying modification of the contested decision. In those cases,
the one-year time limit begins on the date of the decision that includes notice of the time
limitations.11 The procedures further provide that, if the original denial was issued before June 1,
1987, the cover letter or appeal rights attached to the decision should include a notice of the one-

9

Effective January 4, 1999, the Office regulations were revised. Section 10.606(b)(2) of the 1999 regulations
contains essentially the same requirements for a reconsideration application as those found in former section
10.138(b)(1).
10

FECA Bulletin No. 87-40 (issued June 26, 1987).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(2) (January 2002).

3

year time limitation for requesting reconsideration. Thereafter, the claimant would have one
year from the decision denying the application to again request reconsideration of the contested
decision.12
ANALYSIS
The only decision before the Board is the September 4, 2007 decision in which the Office
denied appellant’s request for reconsideration on the grounds that the request was untimely filed
and failed to demonstrate clear evidence of error. The Board finds that the Office improperly
refused to reopen appellant’s claim for further consideration of the merits under section 8128 on
the grounds that his request for reconsideration was not timely filed within the one-year time
limitation period set forth in 20 C.F.R. § 10.607.
By decision dated April 26, 1984, the Office denied appellant’s claim on the grounds that
there was no rationalized medical evidence establishing that his claimed sinus condition was
causally related to factors of his federal employment. The appeal rights accompanying that
decision advised appellant that he could request reconsideration “at any time” or file an appeal
with the Board within 90 days. No time limit applied to requests for reconsideration of decisions
issued before June 1, 1987.13 A request for reconsideration may not be denied as untimely unless
the claimant was notified of the one-year filing requirement in a later decision denying an
application for reconsideration or denying modification of the contested decision. The case
record does not establish that appellant was ever notified of the regulatory change. The Office
has specified the type of notice to be provided where a decision issued before June 1, 1987 is
followed by a nonmerit decision issued after that date and, in those cases, the one-year time limit
begins on the date of the decision that includes notice of the time limitations. The Board
therefore finds that the one-year time limitation for requesting reconsideration of a claim does
not apply in this case. Appellant’s request cannot be found untimely pursuant to section 10.607
of the Office’s regulations.14 The case will be remanded for the Office to further review
appellant’s August 29, 2007 reconsideration request in accordance with its regulations and
procedures.

12

Id. at Chapter 2.1602.6(b) (January 2004). This notice advises the claimant of his or her right to an appeal
before the Board and further provides:
“NOTICE:
“Section 10.607(a) of Title 20 of the Code of Federal Regulations, which concerns the
reconsideration of a decision by the Office, provides that [the Office] will not review a decision
denying or terminating a benefit unless the claimant’s request for review is filed within one year of
that decision. This provision of the regulations became effective June 1, 1987. Therefore, even
though the decision in your case was issued prior to June 1, 1987 and included the right to
reconsideration, without specifying a time limit, a request for reconsideration of that decision will
be denied if it is not made within one year from the date of this notice.”
13

See 20 C.F.R. § 10.136 (1986).

14

See Charles E. Puff, 48 ECAB 429 (1997); Mary Joan Coppolino, 42 ECAB 489 (1991).

4

CONCLUSION
The Board finds that the Office erred in finding appellant’s August 28, 2007
reconsideration request untimely.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2007 is set aside. The case is remanded to the
Office for further proceedings consistent with this decision of the Board.
Issued: May 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

